Appeal by the defendant from an order of the Supreme Court, Kings County (Marrus, J.), dated March 29, 2005, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the court properly considered his 1991 violent felony conviction in calculating his risk level score under the Sex Offender Registration Act Assessment Guidelines and Commentary (see People v Sinclair, 23 AD3d 537 [2005]; People v Victor R., 186 Misc 2d 28, 35-36 [2000]; Sex Offender Registration Act Risk Assessment Guidelines and Commentary at 14 [Nov. 1997]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Adams, J.P, Goldstein, Fisher and Lifson, JJ., concur.